                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9          TIFFANY HILL, individually and on                 CASE NO. C12-0717-JCC
            behalf of all others similarly situated,
10
                                                              ORDER
11                                 Plaintiff,

12                  v.

13          XEROX BUSINESS SERVICES, LLC, a
14          Delaware Limited Liability Company, et
            al.,
15
                                   Defendants.
16

17          This matter comes before the Court on Plaintiff’s motion to define the scope of a certified
18 class (Dkt. No. 142) 1 and motion to determine the number of interrogatories asked or for leave to

19 serve additional interrogatories (Dkt. No. 144). Having thoroughly considered the parties’

20 briefing and the relevant record, the Court finds oral argument unnecessary and issues the

21 following order.

22 I.       BACKGROUND
23          The Court has provided a detailed factual background of this case in a prior order, which
24

25          1
           Plaintiff withdrew her motion the day before it noted for the Court’s consideration.
26 (Dkt. No. 152.) Nevertheless, the class definition issue posed by Plaintiff’s motion is ripe for
   determination. (See Dkt. No. 116.)

     ORDER
     C12-0717-JCC
     PAGE - 1
 1 it will not repeat here. (See Dkt. No. 116.) On July 10, 2014, the Court denied Defendants’

 2 motion for partial summary judgment and granted in part Plaintiff’s motion for class

 3 certification. (Id. at 13.) The Court chose not to precisely define the certified “ABC” class until it

 4 had a reviewed a class settlement agreement from a similar lawsuit (the “Sump settlement”) to

 5 determine whether claims that were released in that case would bar some class members from

 6 participating in the present action. (Id. at 10, 13.) The Court directed the parties to file the Sump

 7 settlement under seal and “either (1) jointly file a stipulation defining a class that accounts for the

 8 Sump settlement; or (2) in the absence of any agreement, each file a brief not to exceed three
 9 pages explaining how the proposed class should account for the Sump settlement.” (Id. at 10.)

10          The parties filed the Sump settlement agreement under seal, and each filed a brief
11 explaining how the proposed ABC class in this case should account for the claims released in the

12 Sump settlement. (Dkt. Nos. 121, 122, 123.) Defendants separately filed a motion for

13 reconsideration, asking the Court to reconsider both its denial of Defendants’ motion for partial

14 summary judgment and its certification of the ABC class. (Dkt. No. 117.) The Court denied

15 Defendants’ motion for reconsideration, but amended its order to certify that an immediate

16 interlocutory appeal of the Court’s denial of Defendants’ motion for partial summary judgment

17 was appropriate under 28 U.S.C. § 1292. (Id. at 3.) Defendants subsequently appealed and

18 moved to stay all proceedings in this case pending resolution of their interlocutory appeal. (Dkt.

19 No. 128.) Although not objecting to a stay, Plaintiff asked the Court to issue an order defining

20 the scope of the ABC certified class. (See Dkt. No. 129.) The Court stayed the case, but declined

21 to provide a class definition. (See Dkt. No. 131.)

22          On July 3, 2019, the Ninth Circuit issued its mandate on Defendants’ interlocutory

23 appeal, affirming this Court’s order denying Defendants’ motion for partial summary judgment.

24 (Dkt. No. 140); Hill v. Xerox Business Services, LLC, Case No. 14-36029 (9th Cir. 2019).

25 Following issuance of the mandate, the Court lifted its stay and ordered the parties to file a joint

26 status report “informing the Court of the most expeditious way to proceed to resolution of this


     ORDER
     C12-0717-JCC
     PAGE - 2
 1 action.” (Dkt. No. 141.)

 2          Plaintiff subsequently filed two motions: a motion to define the scope of the ABC class

 3 (Dkt. No. 142), which is has since withdrawn; and a motion to “determine the number of

 4 interrogatories asked or for leave to serve more.” (Dkt. No. 144). Defendant filed responses in

 5 opposition to both motions. (Dkt. Nos. 147, 150). In accordance with the Court’s order, the

 6 parties filed a joint status report in which they recommended differing ways to proceed in this

 7 action. (See Dkt. No. 146.) Plaintiff recommends that the Court set a trial date and a

 8 corresponding case scheduling order. (Id. at 1–2.) Defendants recommend that the Court allow
 9 the parties to “submit briefs regarding how changes in the law and facts over the last five years

10 impact the expeditious resolution of this case.” (Id. at 2–3.)

11 II.      DISCUSSION
12          A.      Class Definition
13          The Court asked the parties to file briefs on how the Sump settlement affects the scope of
14 the ABC class. (See Dkt. No. 116 at 10.) Plaintiff asserts that members of the Sump settlement

15 class released all of their relevant wage-and-hour claims for conduct occurring “on or before

16 June 4, 2010.” (Dkt. No. 123 at 2.) Given the release date in the Sump settlement, Plaintiff

17 asserts that the ABC class should cover all claims accruing on or after June 5, 2010. (Id. at 3.) In

18 contrast, Defendants point out that the release of claims in the Sump settlement did not become

19 “effective” until September 10, 2010, the date the arbitrator in that case entered a final approval

20 of the class settlement. (Dkt. No. 121 at 3.) Given the effective date of the release, Defendants

21 argue that the ABC class should not cover claims before September 10, 2010. (Id. at 4.)

22          The Court has reviewed the Sump settlement and concludes that Plaintiff has the better

23 argument regarding the Sump settlement’s effect on the scope of the ABC class. The Sump

24 settlement is clear that class members were releasing claims based on conduct that occurred “on

25 or before June 4, 2010.” (Dkt. No. 119 at 6.) Regardless of when that settlement became

26 effective, the scope of the released claims in the Sump settlement never changed. To avoid


     ORDER
     C12-0717-JCC
     PAGE - 3
 1 overlapping claims in this class action, the Court is concerned with which claims were released

 2 in the Sump settlement, not when those claims were released. There is nothing in the Sump

 3 settlement that suggests the plaintiffs were releasing claims based on conduct occurring after

 4 June 4, 2010. Therefore, the Court finds that the effect of the Sump settlement on the ABC class

 5 is to bar class claims that accrued prior to June 4, 2010. In accordance with the Court’s prior

 6 class certification order (Dkt. No. 116), the Court defines the ABC class as follows:

 7          All persons who have worked at Defendants’ Washington call centers under an
            “Activity Based Compensation” or “ABC” plan that paid “per minute” rates for
 8
            certain work activities between June 5, 2010, and the date of final disposition of
 9          this action.

10          In addition, the following exclusion will apply to the ABC class: “Any employees who
11 were hired after September 27, 2012 and who signed arbitration agreements as part of

12 Defendants’ revised 2012 Dispute Resolution Program.” This class exclusion is appropriate for

13 several reasons. First, in arguing for certification of the ABC class, Plaintiff explicitly stated that

14 “agents who started after September 27, 2012 and signed an individual arbitration agreement are

15 excluded from the class.” (Dkt. No. 76 at 14) (emphasis added). Second, in certifying the ABC

16 class the Court acknowledged that “at least some of the agents who started after September 27,

17 2012, and signed arbitration agreements will be prevented from participating in this class

18 action.” (Dkt. No. 116 at 9.) Third, the Court included this type of exclusion in a closely related

19 class action brought against Defendants, in which the plaintiffs alleged almost identical wage-

20 and-hour claims. See Douglas v. Xerox Business Services, LLC, Case No. C12-1798-JCC, Dkt.

21 No. 187 at 10 (W.D. Wash. 2014). Therefore, this class action will proceed based on the above

22 class definition and exclusion.

23          B.      Interrogatories
24          Before the Court stayed this action, Plaintiff served Defendants with 19 interrogatories.
25 (See Dkt. No. 149 at 2–23.) In their responses—submitted in April 2013—Defendants objected

26 because two of the interrogatories contained several “subparts” that Defendants would treat as


     ORDER
     C12-0717-JCC
     PAGE - 4
 1 separate interrogatories under Federal Rule of Civil Procedure 33(a)(1). (Id. at 8.) After the

 2 Court lifted its stay, Plaintiff served an additional three interrogatories on Defendants. (Id. at 25–

 3 31.) Defendants’ responses to those interrogatories are due on August 16, 2019. (See id.); Fed. R.

 4 Civ. P. 33(b)(2).

 5          In her motion, Plaintiff avers that “Defendants are expected to object that Plaintiff has

 6 exceeded the limit in Civil Rule 33,” because of their prior objection to Plaintiff’s initial

 7 interrogatories. (Dkt. No. 144 at 1.) Plaintiff asks the Court to “order that her interrogatories do

 8 not contain discreet subparts or, alternatively, an order requiring Defendants to answer additional
 9 interrogatories pursuant to Rule 33(a)(1).” (Id.) 2

10          Plaintiff is asking the Court to resolve an unripe dispute. Federal Rule of Civil Procedure

11 33(b)(2) expressly gives a party 30 days to answer and object to interrogatories. Plaintiff

12 speculates that Defendants will object to her latest interrogatories as exceeding the limit imposed

13 by Rule 33(a)(1). But the Court can only guess as to whether Defendants will object on this

14 ground because their deadline to respond has not passed. Indeed, Plaintiff filed this motion

15 weeks before Defendants had to respond.

16          Essentially, Plaintiff is preemptively seeking an order compelling Defendants to answer

17 her latest set of interrogatories. Defendants should be afforded an opportunity to respond prior to

18 the Court compelling them to answer. This is the exact type of issue that should have been

19 addressed through a good faith meet-and-confer, prior to the filing a discovery motion—this

20 Court is not in the business of adjudicating hypothetical discovery disputes.

21          Plaintiff’s motion regarding her interrogatories (Dkt. No. 144) is DENIED. Prior to filing

22 any future discovery motions, the parties shall conduct a good faith meet-and-confer session that

23 addresses the specific issues underlying the discovery dispute.

24          //

25
            2
26           Defendants filed a surreply (Dkt. No. 155) asking the Court to strike various exhibits
     submitted by Plaintiffs. Defendants request is DENIED.

     ORDER
     C12-0717-JCC
     PAGE - 5
 1 III.     CONCLUSION

 2          For the foregoing reasons, the Court ORDERS as follows:

 3          1.      Pursuant to the Court’s order granting class certification (Dkt. No. 116), the Court

 4 certifies the following class:

 5          All persons who have worked at Defendants’ Washington call centers under an
            “Activity Based Compensation” or “ABC” plan that paid “per minute” rates for
 6
            certain work activities between June 5, 2010, and the date of final disposition of
 7          this action.

 8          The following exclusion applies to the class: “Any employees who were hired after
 9 September 27, 2012 and who signed arbitration agreements as part of Defendants’ revised 2012

10 Dispute Resolution Program.”

11          2.      Plaintiff’s motion to determine the number of interrogatories asked or for leave to
12 serve additional interrogatories (Dkt. No. 144) is DENIED. The parties shall conduct a good

13 faith meet-and-confer prior to filing any future discovery motions.

14          3.      The parties shall appear for a status conference on September 24, 2019 at 9:00
15 a.m. to establish a new trial date and corresponding case scheduling order.

16          DATED this 13th day of August 2019.
17

18

19

20

21

22
                                                          A
                                                          John C. Coughenour
23                                                        UNITED STATES DISTRICT JUDGE

24

25

26


     ORDER
     C12-0717-JCC
     PAGE - 6
